DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 18-20.

Allowable Subject Matter
Claims 1-12,15 are allowed.


The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: {a) injecting precursors that include a metal and at least one ligand into a surface of the semiconductor Iayer, where the precursor reacts with a hydroxyl group at a surface of the semiconductor layer, (b) removing precursors that are not adsorbed onto the semiconductor layer, wherein only portions of the precursor combined with oxygen ions from the hydroxy! group remain on the semiconductor laver; (c} injecting reactants onto the surface of the semiconductor layer, wherein the reactants include a first element and a second element: and (d) removing residual reactants, wherein only the metals and the first elements that are adsorbed to the surface of the semiconductor layer remain, wherein the ligand separates from the precursor, the metal of the precursor and the first element of the reactant react with each other, and the ligand of the precursor and the second element of the reactant react with each wherein a reaction product is formed, wherein the semiconductor layer comprises a semiconductor material that has a layered structure, and density of the precursors adsorbed to the surface of the semiconductor layer is increased by increasing an injection pressure of the precursors, and steps (a) to (d) are carried out at  temperature from about 300 °C to about 500 °C. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeh et al (US Pub No. 20170098717), Kwak et al (US Pub No. 20180158670), Tapily (US Pub No. 20160172189), Colonna (US Pb No. 20080203460), Cho et al (US Pub No. 20190393105).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895